Case 2:17-cv-13009-RHC-EAS ECF No. 18, PageID.1202 Filed 03/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DEONDRA L. LIGGION,

                      Petitioner,

v.                                                       Case No. 17-13009

THOMAS O. WINN,

                      Respondent.
                                           /

     ORDER GRANTING IN PART AND DENYING IN PART PETITIONER’S SECOND
       REQUEST FOR ADDITIONAL TIME AND APPOINTMENT OF COUNSEL

        On May 14, 2019, Petitioner Deondra L. Liggion filed a motion to hold this

habeas corpus proceeding in abeyance while he exhausts state court remedies. (ECF

No. 12.) The court granted the motion on March 13, 2020 (“Stay Order”). (ECF No.

13.) The court conditioned the stay upon Petitioner complying with certain

requirements, including commencing post-conviction proceedings in state court within

60 days of the date of the Stay Order. (Id.) On May 5, 2020, Petitioner filed a motion for

extension of time to initiate state court proceedings and for appointment of counsel.

(ECF No. 14.) On June 24, 2020, the court granted Petitioner an additional 60 days to

commence state court proceedings and denied his request for counsel. (ECF No. 15.)

Now before the court is Petitioner’s second request for an extension of time and for the

appointment of counsel. (ECF 17.)

        Petitioner states that his access to the law library continues to be severely limited

because the prison continues to impose restrictions related to the COVID-19 pandemic.

He asks for an additional 180 days to commence state court proceedings. The court
Case 2:17-cv-13009-RHC-EAS ECF No. 18, PageID.1203 Filed 03/11/21 Page 2 of 2




recognizes that pandemic-related restrictions may create some delays in Petitioner’s

ability to prepare state-court pleadings and will grant an enlargement, but not the 180

days Petitioner requests. An enlargement of 90 days from the date of this order should

be sufficient time for Petitioner to commence state court proceedings.

        Petitioner also renews his request for the appointment of counsel. The court

denies the request for the same reasons stated in the earlier denial of counsel. (See

ECF No. 15.) Accordingly,

        IT IS ORDERED that Petitioner’s “Second Request for Additional Time and

Appointment of Counsel” (ECF No. 17) is GRANTED IN PART AND DENIED IN PART.

The request is GRANTED with respect to the extension of time. Petitioner must

commence state court proceedings within 90 days of the date of this order. The request

is DENIED with respect to appointment of counsel.

                                                             S/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: March 11, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 11, 2021, by electronic and/or ordinary mail.

                                                             S/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-
13009.LIGGION.SecondRequestforAdditionalTimeandAppointmentofCounsel.MBC.RMK.docx




                                                       2
